      Case   20-90075-LA
       Case(Adv.)           Filed 09/18/20
             3:20-cv-01854-CAB-BLM          Entered
                                        Document  1 09/18/20 08:30:26
                                                    Filed 09/18/20     Doc 43 Page
                                                                    PageID.1    Pg. 11 of
                                                                                       of 66
   CSD417A        [12/1/18]
   Name, Address, Telephone No. & I.D. No.
   PILLSBURY WINTHROP SHAW PITTMAN LLP
   Matthew S. Walker (Cal. Bar No. 101470)
   12255 El Camino Real, Suite 300
   San Diego, CA 92130-4088
   Telephone: 858.509.4000
   Facsimile: 858-509-4010
   matthew.walker@pillsburylaw.com
                          UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF CALIFORNIA                                       '20CV1854 CAB BLM
                          325 West F Street, San Diego, California 92101-6991



    In Re                                                                                        BANKRUPTCY NO. 18-07363-LA11
   Cuker Interactive, LLC                                                       Debtor



                                                                                                 ADVERSARY NO. 20-90075-LA
   Cuker Interactive, LLC                                                       Plaintiff(s)

   v.

   Pillsbury Winthrop Shaw Pittman LLP                                          Defendant(s)




                                    NOTICE OF APPEAL AND STATEMENT OF ELECTION

   Part 1: Identify the appellant(s)

        1. Name(s) of appellant(s):

            Pillsbury Winthrop Shaw Pittman LLP


        2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this appeal:

             For appeals in an adversary proceeding.                                For appeals in a bankruptcy case and not in an
                                                                                    adversary proceeding.

                Plaintiff                                                                Debtor
                Defendant                                                                Creditor
                                                                                         Trustee
                Other (describe)
                                                                                       Other
                                                                                    (describe)

   Part 2: Identify the subject of this appeal
   1. Describe the judgment, order, or decree appealed from:                Order on Petition to Compel Arbitration and
                                                                            Dismiss, or in the Alternative, Stay Judicial
                                                                            Proceedings; or Alternatively, Motion to Transfer
                                                                            Venue, Case Dkt. No. 39.


   2.   State the date on which the judgment, order, or decree was entered:                    September 4, 2020



CSD417A (Adv)
                                                                                                                             4841-6885-6265.v2

                                                                                                            American LegalNet, Inc.
                                                                                                            www.FormsWorkFlow.com
      Case 20-90075-LA         Filed 09/18/20  Entered
                                                     1 09/18/20 08:30:26  Doc 43 Page
                                                                                   Pg. 22 of
                                                                                          of 66
CSD417ACase  3:20-cv-01854-CAB-BLM
        (Adv)(Page 2)[12/1/18]             Document    Filed 09/18/20  PageID.2

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses, and telephone
Numbers of their attorneys (attach additional pages if necessary):

        1. Party: Cuker Interactive, LLC                         Attorney: Michael D. Breslauer
                                                                           Solomon Ward Seidenwurm & Smith, LLP
                                                                           401 B Street, Ste. 1200
                                                                           San Diego, CA 92101

        2. Party:                                                Attorney:




Part 4: Optional election to have appeal heard by District Court (applicable only in certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will hear this appeal
unless, pursuant to 28 U.S.C. §158(c)(1), a party elects to have the appeal heard by the United States District Court. If
an appellant filing this notice wishes to have the appeal heard by the United States District Court, check below. Do not
check the box if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.


          Appellant elects to have the appeal heard by the United States District Court rather than by the
          Bankruptcy Appellate Panel.

Part 5: Sign below




                                                                                         Date: September 18, 2020
Signature of attorney for appellant(s) (or appellant(s)
If not represented by an attorney)

 Name, address, and telephone number of attorney
 (or appellant(s) if not represented by an attorney)

Matthew S. Walker (Cal. Bar No. 101470)
PILLSBURY WINTHROP SHAW PITTMAN LLP
12255 El Camino Real, Suite 300
San Diego, CA 92130-4088
Tel: 858.509.4000



Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the form specified
in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.


[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed. R. Bankr. P.
8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing) and file that declaration along with the Notice
of Appeal.]


CSD417A (Adv)
                                                                                                                    4841-6885-6265.v2
                                                                                                   American LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
       Case
       Case   20-90075-LA    Filed 09/18/20
                                   09/04/20
               3:20-cv-01854-CAB-BLM         Entered
                                         Document  1 09/18/20
                                                     09/04/20 17:47:56
                                                              08:30:26
                                                     Filed 09/18/20     Doc 43
                                                                            39 Page
                                                                     PageID.3    Pg. 33
                                                                                      1 of
                                                                                        of 66
                                                                                            2
CSD 3000C [07/01/18]
Name, Address, Telephone No. & I.D. No.
Michael D. Breslauer, Esq. SBN 110259
mbreslauer@swsslaw.com
SOLOMON WARD SEIDENWURM & SMITH, LLP
401 B Street, Suite 1200                                                                      September 4, 2020
San Diego, CA 92101
Telephone (619) 231-0303
Attorneys for Plaintiff, Cuker Interactive, LLC


                    UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
                    325 West F Street, San Diego, California 92101-6991

In Re                                                                                                                      LODGED
Cuker Interactive, LLC,
                                                                          Debtor.         BANKRUPTCY NO.        18-07363-LA11

Cuker Interactive, LLC,
                                                                                          ADVERSARY NO. 20-90075-LA11
                                                                           Plaintiff(s)


v.
                                                                                          Date of Hearing: August 6,       2020
Pillsbury Winthrop Shaw Pittman, LLP,                                     Defendant(s)    Time of Hearing: 2:00 p.m.
                                                                                          Name of Judge:    Louise DeCarl Adler


     ORDER ON PETITION TO COMPEL ARBITRATION AND DISMISS, OR IN THE ALTERNATIVE,
      STAY JUDICIAL PROCEEDINGS; OR ALTERNATIVELY, MOTION TO TRANSFER VENUE
          The court orders as set forth on the continuation pages attached and numbered Two (2) through Two (2) with

 exhibits, if any, for a total of Two (2) pages. Notice of Lodgment Docket Entry No. 34.

 //

 //

 //

 //




 DATED:         September 4, 2020
                                                                          Judge, United States Bankruptcy Court




                                                                                                           American LegalNet, Inc.
CSD 3000C                                                                                                  www.FormsWorkFlow.com
         Case 20-90075-LA
       Case                        Filed 09/18/20
                                         09/04/20      Entered 09/18/20
                                                               09/04/20 08:30:26
                                                                        17:47:56
               3:20-cv-01854-CAB-BLM Document 1 Filed 09/18/20 PageID.4 Page 4 of 6        Doc 43
                                                                                               39         Pg. 4
                                                                                                              2 of 6
                                                                                                                   2
CSD 3000C [07/01/18](Page 2)
ORDER ON PETITION TO COMPEL ARBITRATION AND DISMISS, OR IN THE ALTERNATIVE, STAY JUDICIAL
PROCEEDINGS; OR ALTERNATIVELY, MOTION TO TRANSFER VENUE
DEBTOR: Cuker Interactive, LLC                                      CASE NO.: 18-07363-LA11
                                                                    ADV. NO.: 20-90075-LA11


On June 25, 2020, Defendant Pillsbury Winthrop Shaw Pittman LLP ("PWSP") filed its Petition to Compel Arbitration and
Dismiss, or in the Alternative, Stay Judicial Proceedings; or Alternatively, Motion to Transfer Venue (the "Petition") (Dkt.
No. 8) in the above-captioned Adversary Proceeding. On July 9, 2020, Plaintiff and Debtor-In-Possession Cuker
Interactive, LLC (the "Debtor”) filed and served its Opposition to the Petition (Dkt. No. 19), and on July 16, 2020, PWSP
filed and served its Reply (Dkt. No. 22). On August 5, 2020, the Court filed its Tenative Ruling in the matter (Dkt. No. 27;
the "Tentative Ruling") and on August 6, 2020 at 2:00 p.m., the Honorable Louise DeCarl Adler, United States Bankruptcy
Judge presided over oral argument where Matthew S. Walker, Esq. appeared on behalf of PWSP, and Michael D.
Breslauer, Esq. appeared on behalf of the Debtor. There were no other appearances.

Following oral argument, the Court took the matter under submission and, on August 19, 2020, issued its Letter Opinion
(Dkt. No. 31; the "Letter Opinion").

The Tentative Ruling and the Letter Opinion consititute findings of fact and conclusions of law herein as may be required
by Fed. R. Bankr. P. 7052 and Fed. R. Bankr. P. 9014.

Based on the facts and arguments set forth in the Petition and the Reply, the papers filed in opposition, the arguments
made in oral argument, and for the reasons expressed in the Tentative Ruling and the Letter Opinion, for good cause
shown,

IT IS HEREBY ORDERED that the Petition be, and the same hereby is, denied in its entirety.



IT IS SO ORDERED.




                                                                                                American LegalNet, Inc.
CSD 3000C                                                                                       www.FormsWorkFlow.com


                                                                        Signed by Judge Louise DeCarl Adler September 4, 2020
         Case
         Case 20-90075-LA   Filed 09/18/20
              3:20-cv-01854-CAB-BLM         Entered
                                        Document  1 09/18/20 08:30:26
                                                    Filed 09/18/20     Doc 43 Page
                                                                    PageID.5    Pg. 55 of
                                                                                       of 66


CSD 3010 [07/01/18]
Name, Address, Telephone No. & I.D. No.
Matthew S. Walker (Cal. Bar No. 101470)
PILLSBURY WINTHROP SHAW PITTMAN LLP
12255 El Camino Real, Suite 300
San Diego, CA 92130-4088
Telephone: 858.509.4000
Email: matthew.walker@pillsburylaw.com


       UNITED STATES BANKRUPTCY COURT
            SOUTHERN DISTRICT OF CALIFORNIA
       325 West F Street, San Diego, California 92101-6991

 In Re
CUKER INTERACTIVE, LLC                                                  BANKRUPTCY NO. 18-07363-11-LA-11
                                                        Debtor.


CUKER INTERACTIVE, LLC                                                   Adv. No. 20-90075-LA11
                                                        Moving Party
 v.

PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                        Respondent


                                                    PROOF OF SERVICE

          I, Renee Evans, am a resident of the State of California, over the age of 18 years, and not a party
 to this action.

On September 18, 2020, I served the following documents:               NOTICE OF APPEAL AND
STATEMENT OF ELECTION

  1.        To Be Served by the Court via Notice of Electronic Filing (“NEF”):

          Under controlling Local Bankruptcy Rules(s) (“LBR”), the document(s) listed above will be served by the
  court via NEF and hyperlink to the document. On September 18, 2020            , I checked the CM/ECF docket for
  this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic
  Mail Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:

          Michael D. Breslauer         mbreslauer@swsslaw.com, wyones@swsslaw.com




                   Chapter 7 Trustee:

                   For Chpt. 7, 11, & 12 cases:        For ODD numbered Chapter 13 cases:         For EVEN numbered Chapter 13 cases:
                   UNITED STATES TRUSTEE               THOMAS H. BILLINGSLEA, JR., TRUSTEE        DAVID L. SKELTON, TRUSTEE
                   ustp.region15@usdoj.gov             Billingslea@thb.coxatwork.com              admin@ch13.sdcoxmail.com
                                                                                                  dskelton13@ecf.epiqsystems.com


CSD 3010
                                                                                       American LegalNet, Inc.     4844-2788-8329.v1
                                                                                       www.FormsWorkFlow.com
       Case
       Case 20-90075-LA   Filed 09/18/20
            3:20-cv-01854-CAB-BLM         Entered
                                      Document  1 09/18/20 08:30:26
                                                  Filed 09/18/20     Doc 43 Page
                                                                  PageID.6    Pg. 66 of
                                                                                     of 66


CSD 3010 [07/01/18] (Page 2)



 2.      Served by United States Mail:

  On September 18, 2020, I served the following person(s) and/or entity(ies) at the last known address(es) in this
  bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the United States Mail
  via first class mail, addressed as follows:




  3.     Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:
         Under Fed.R.Civ.P.5 and controlling LBR, on                                , I served the following person(s)
  and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
  transmission, by overnight delivery and/or electronic mail as follows:




I declare under penalty of perjury under the laws of the United States of America that the statements made in this
proof of service are true and correct.


         Executed on    September 18, 2020                   Renee Evans /s/Renee Evans
                          (Date)                              (Typed Name and Signature)
                                                             501 West Broadway, Suite 1100
                                                              (Address)
                                                             San Diego, CA 92101
                                                              (City, State, ZIP Code)




CSD 3010
                                                                                American LegalNet, Inc.   4844-2788-8329.v1
                                                                                www.FormsWorkFlow.com
